10-3540-ag
    Simpore v. Holder
                                                                                  BIA
                                                                             Weisel, IJ
                                                                          A089 253 916
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 22nd day of February, two thousand twelve.

    PRESENT:
             JON O. NEWMAN,
             ROBERT A. KATZMANN,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _______________________________________

    LASSANE SIMPORE,
             Petitioner,

                        v.                                 10-3540-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Gary J. Yerman, New York, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Ernesto H. Molina, Jr.,
                                  Assistant Director; Joanna L.
                                  Watson, Trial Attorney, Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Lassane Simpore, a native and citizen of

Burkina Faso, seeks review of an August 6, 2010    order of

the BIA, affirming the October 29, 2008   decision of

Immigration Judge (“IJ”) Robert D. Weisel, which denied his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).     In re Lassane

Simpore, No. A089 253 916 (B.I.A. Aug. 6, 2010), aff’g No.

No. A089 253 916 (Immig. Ct. N.Y. City Oct. 29, 2008).    We

assume the parties’ familiarity with the underlying facts

and procedural history of the case.

    Under the circumstances of this case, we have reviewed

both the IJ’s and the BIA’s opinions “for the sake of

completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

2008).   The applicable standards of review are

well-established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    Having reviewed the IJ’s and the BIA’s decisions, we

conclude that substantial evidence supports the


                              2
determination that Simpore failed to meet his burden of

establishing a well-founded fear of future persecution based

on a protected ground.   As noted by the IJ, it was

“reasonable to expect the Burkina Faso military to detain

[Simpore] for questioning, regarding involvement in the

unauthorized confiscation of vehicles.”   See Long v. Holder,

620 F.3d 162, 166 (2d Cir. 2010) (“As a rule, the

enforcement of generally applicable law cannot be said to be

on account of the offender’s political opinion, even if the

offender objects to the law.”).   Moreover, while the IJ

found Simpore to be credible, other than Simpore’s testimony

that he had “heard” that some individuals were missing or in

a military prison, there was no evidence that those who had

been arrested in connection with the alleged illegal

activity were ever persecuted.

    As to the specific arguments raised by Simpore on

appeal –- (1) that the IJ failed to consider his fear of

extended detention and (2) that he was persecuted on account

of an imputed political opinion -- we decline to consider

these arguments since they were never raised before the BIA.

See Karaj v. Gonzales, 462 F.3d 113, 121 (2d Cir. 2006)

(noting that an alien appealing an IJ’s decision to the BIA


                              3
has an “obligation to explain why the IJ’s decision was

wrong”); Foster v. INS, 376 F.3d 75, 78 (2d Cir. 2004) (“To

preserve a claim, we require ‘[p]etitioner to raise issues

to the BIA in order to preserve them for judicial review.’”)

(emphasis in original).

    Similarly, Simpore’s conclusory assertion that the

evidence in the record supports his claim for CAT relief is

insufficient to raise the issue in this Court.   Yueqing

Zhang v. Gonzales,   426 F.3d 540, 541 n.1, 545 n.7 (2d Cir.

2005).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4